
	
		I
		112th CONGRESS
		1st Session
		H. R. 1764
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit appropriated funds from being used in
		  contravention of section 642(a) of the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996.
	
	
		1.Restriction of COPS funding
			 for sanctuary citiesNone of
			 the amounts appropriated in any Act for the Community Oriented Policing
			 Services Program may be used in contravention of section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1373(a)).
		
